 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 14 
In the House of Representatives, U. S.,

May 7, 2009
 
RESOLUTION 
Resolution recognizing the importance of the Department of Homeland Security, including U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, in combating human smuggling and trafficking in persons, and commending the Department of Justice for increasing the rate of human smuggling and trafficking prosecutions. 
 
 
Whereas human smuggling and trafficking in persons continue to threaten the United States as well as individuals in transport; 
Whereas human smuggling and trafficking rings introduce numerous violent criminals to neighborhoods and communities in the United States; 
Whereas human smuggling and trafficking rings expose the United States to further acts of terrorism by subverting the authority of, and safety provided by, U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement; 
Whereas individuals voluntarily being smuggled are exposed to tragic and dangerous conditions, many times resulting in their injury or death; 
Whereas countless individuals are abducted and trafficked against their will, continuing the grotesque practice of human slavery; 
Whereas human smuggling and trafficking in persons are often conducted by organized crime rings, which expose Federal agents to increased danger in their enforcement efforts; 
Whereas Department of Homeland Security personnel have, in the past, arrested many human smugglers and traffickers in persons, only to see them freed without prosecution; 
Whereas many of these same human smugglers and traffickers in persons have been repeatedly arrested; 
Whereas such repeated encounters have been extremely demoralizing to U.S. Customs and Border Protection at a time when the American public has been putting tremendous pressure on the agencies to do more to stop illegal border crossings; 
Whereas Federal prosecutions of human smugglers and traffickers in persons have increased in recent months, resulting in decreased repeat offenses and arrests and improved morale; 
Whereas U.S. Immigration and Customs Enforcement uses a global enforcement strategy to disrupt and dismantle domestic and international human smuggling and trafficking organizations; 
Whereas U.S. Customs and Border Protection have worked cooperatively with U.S. Immigration and Customs Enforcement, the Federal Bureau of Investigation, and local nonprofit service providers to identify and rescue victims of human trafficking and modern slavery and to ensure their safety and continued presence in the United States pursuant to the Trafficking Victims Protection Act of 2000; and 
Whereas the 110th Congress of the United States unanimously adopted the bipartisan William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, providing U.S. Customs and Border Protection and its law enforcement partners with new tools to bring human traffickers to justice and new responsibilities to identify and protect victims of modern slavery and at-risk unaccompanied alien children: Now, therefore, be it  
 
 That the House of Representatives— 
(1)reaffirms its support for the role and importance of the Department of Homeland Security, including U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, in combating human smuggling and trafficking in persons; 
(2)commends the Department of Justice for increasing the rate of prosecutions against human smugglers and traffickers in persons; and 
(3)urges the Department of Justice to continue prosecuting smugglers and traffickers at a rate that will help eliminate the trade in human beings.   
 
Lorraine C. Miller,Clerk.
